[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 351 
The referee, before whom the issues were tried, erred in excluding the receipts given by the deceased in his lifetime to the defendant, for moneys paid by him to the deceased on account. *Page 352 
Conceding the general rule to be that payments, either as an entire defence or in mitigation of damages, must be pleaded, this case is an exception to it.
The plaintiff, in his complaint, alleges, as the first cause of action, an employment by the defendant of Richard Quinn, the deceased, in August, 1863, to go to England, there to perform certain work, labor and services as a surveyor and draughtsman, for which he was to be paid the sum of fifteen dollars per week in American gold coin; that the deceased, in accordance with such employment, went to England and performed certain work there, whereby, as it is then averred, "the said defendant became, on the fifteenth day of July, one thousand eight hundred and sixty-four, indebted to the said Richard Quinn in the sum of three hundred and thirty-three dollars and seven cents in American gold coin, being the balance remaining due after sundry payments made by defendant to said Richard Quinn." There is no statement showing when the work commenced or ended, or of the time employed, or from which it can be inferred. There is, therefore, not a fact stated by which it can be known to how much compensation the deceased was entitled at the price he was to be paid. The averment that there was an indebtedness by the defendant to the deceased, as "the balance remaining due after sundry payments made by defendant to said Richard Quinn," and the denial of all the allegations in the complaint as to the employment and indebtedness, involved an issue upon the facts above stated and denied, not only of the agreement and of the time which the deceased worked, but necessarily of the different payments made, so as to determine what, in fact, was the balance of the defendant's debt. That balance could not be ascertained without an inquiry as to the amount of the payments, as well as the value of the work performed. The case of McKyring v. Bull
(16 N.Y. Rep., 297), relied on by the respondent, cannot be considered an authority to sustain the referee's decision and the judgment of the court below. In that case, the complaint alleged that the plaintiff entered into the employment of the defendant on *Page 353 
a particular day, and continued there in doing labor and service for him to a specified and fixed date, and then averred that such work and services were worth the sum of $650, and then it concluded as follows: "that there is now due to this plaintiff, over and above all payments and offsets on account of said work, the sum of one hundred and thirty-four dollars, which said sum defendant refuses to pay." It will be seen by this statement, that the term of service and its value were both alleged, from which it appeared that a much larger sum had become payable to the plaintiff than he claimed. The learned judge who gave the prevailing opinion in the case says, in reference to the allegation, that there was due to the plaintiff at the commencement of the suit, over and above all expenses, c., the sum there named, "is a mere legal conclusion from the facts previously stated. Its nature is not changed by the addition of the words, `over and above all payments.' No new fact is thereby alleged. The plaintiff voluntarily limits his demand to a sum less than that to which, under the facts averred, he would be entitled."
In the case under review, as I have before stated, no facts are alleged from which it can be known what the work, at the stipulated price agreed to be paid, was worth, and consequently there is nothing to show that the claim made was less than upon the facts stated he was entitled to.
We are not to be controlled by a decision upon facts so materially different in all respects from those in this case. It may be proper to add that two of the judges, DENIO, Ch. J., and JOHNSON, J., dissented from that decision, and PAIGE, J., expressed no opinion.
My conclusion therefore, is, that on the ground above stated (and without expressing an opinion on the other questions presented), the judgments appealed from must be reversed, and a new trial ordered, costs to abide the event.